UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SOLAR PARK INITIATIVES, INC. (formerly known as Critical Digital Data, Inc.) (Exact name of registrant as specified in its charter) Nevada 333-143672 80-0189455 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) orth Suite 202 Ponte Vedra Beach, Florida 32082 (Address of principal executive offices including zip code) (904) 644-6090 Registrant’s telephone number, including area code: Copies to: Stephen M. Fleming, Esq. Law Offices of Stephen M. Fleming PLLC 49 Front Street, Suite #206 Rockville Centre, New York 11570 516-833-5034 (Phone) 516-977-1209 (fax) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[ ] Indicate by a check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:as of August14, 2010 the Company had 61,605,000 shares of its common stock, par value per share $0.001, issued and outstanding. SOLAR PARK INITIATIVES, INC. Form10-Q for the Quarter Ended June 30, 2010 TABLE OF CONTENTS PART I FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS (unaudited) 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITITATIVE DISCLOSURES ABOUT MARKET RISKS 15 ITEM 4 CONTROLS AND PROCEDURES 15 PART II OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. (REMOVED AND RESERVED) 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 SIGNATURES 25 2 Cautionary Statement Regarding Forward-Looking Statements This Report on Form 10-Q contains forward-looking statements. Forward-looking statements are statements that do not represent historical facts. We use words such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “project,” “predict,” “potential,” “continue” and similar expressions to identify forward-looking statements. Forward-looking statements in this Report on Form 10-Q include, but are not limited to, those discussed in the section entitled "Management's Discussion and Analysis or Plan of Operation”, our plans and expectations regarding future financial results, operating results, business strategies, projected costs, products, competitive positions, management’s plans and objectives for future operations, and industry trends. These forward-looking statements are based on information available to us as of the date of this Report on Form 10-Q and current expectations, forecasts and assumptions and involve a number of risks and uncertainties that could cause actual results to differ materially from those anticipated by these forward-looking statements. Such risks and uncertainties include a variety of factors, some of which are beyond our control. Please see “Part II; Item 1A: Risk Factors” and our other filings with the Securities and Exchange Commission for additional information on risks and uncertainties that could cause actual results to differ. These forward-looking statements should not be relied upon as representing our views as of any subsequent date, and we are under no obligation to, and expressly disclaim any responsibility to, update or alter our forward-looking statements, whether as a result of new information, future events or otherwise. Estimates of future financial results are inherently unreliable. From time to time, representatives of Solar Park Initiatives, Inc. (f/k/a Critical Digital Data.) ("SPI,” "Solar Park,” the ”Company," “we,” “our,” or “us”) may make public predictions or forecasts regarding the Company's future results, including estimates regarding future revenues, expense levels, earnings or earnings from operations. Any forecast regarding the Company's future performance reflects various assumptions. These assumptions are subject to significant uncertainties, and, as a matter of course, many of them will prove to be incorrect. Further, the achievement of any forecast depends on numerous factors (including those described in this discussion), many of which are beyond the Company's control. As a result, there can be no assurance that the Company's performance will be consistent with any management forecasts or that the variation from such forecasts will not be material and adverse. Investors are cautioned not to base their entire analysis of the Company's business and prospects upon isolated predictions, but instead are encouraged to utilize the entire available mix of historical and forward-looking information made available by the Company, and other information affecting the Company and its products, when evaluating the Company's prospective results of operations.In addition, representatives of the Company may occasionally comment publicly on the perceived reasonableness of published reports by independent analysts regarding the Company's projected future performance. Such comments should not be interpreted as an endorsement or adoption of any given estimate or range of estimates or the assumptions and methodologies upon which such estimates are based. Undue reliance should not be placed on any comments regarding the conformity, or lack thereof, of any independent estimates with the Company's own present expectations regarding its future results of operations. The methodologies employed by the Company in arriving at its own internal projections and the approaches taken by independent analysts in making their estimates are likely different in many significant respects. Although the Company may presently perceive a given estimate to be reasonable, changes in the Company's business, market conditions or the general economic climate may have varying effects on the results obtained through the use of differing analyses and assumptions. The Company expressly disclaims any continuing responsibility to advise analysts or the public markets of its view regarding the current accuracy of the published estimates of outside analysts. Persons relying on such estimates should pursue their own independent investigation and analysis of their accuracy and the reasonableness of the assumptions on which they are based. The following information should be read in conjunction with the condensed consolidated Financial Statements and the accompanying Notes to condensed Financial Statements included in this Report on Form 10-Q. Our fiscal year ends on September 30 of the applicable calendar year. All references to fiscal periods apply to our fiscal quarters or year which ends on the last day of the calendar month end. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Solar Park Initiatives, Inc. (f/k/a Critical Digital Data, Inc.) (A Development Stage Company) CONDENSEDBALANCE SHEETS June 30, 2010 January 31, ASSETS (unaudited) Current assets Cash and cash equivalents $ 58 $ Total current assets 58 Total assets $ 58 $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ - Wages payable Due to related party 2, 000 - Accrued expenses Total current liabilities Stockholders' deficit Common stock, $0.001 par; 100,000,000 authorized 53,137,500 and 51,801,658 issued and outstanding, respectively after pro-rata share and post-split adjustments Paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ 58 $ The accompanying notes are an integral part of these condensed financial statements. 4 Solar Park Initiatives, Inc. (f/k/a Critical Digital Data, Inc.) (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Five Months Ended June 30, For the period from September 25, 2009 (Inception) through June 30, Revenues, net $ - $ - $ - Cost of sales - - - Gross profit - - - Operating expenses Selling, general and administrative Total operating expenses Loss from operations ) ) ) Other income (expense) Other income (expense) - - - Interest expense - - - Total other income (expense) - - - Loss before provision for income taxes ) ) ) Provision for income taxes - - - Net loss ) ) ) Net loss per share – basic and diluted $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed financial statements. 5 Solar Park Initiatives, Inc. (f/k/a Critical Digital Data, Inc.) (A Development Stage Company) CONDENSED STATEMENT OF STOCKHOLDERS’ DEFICIT Additional Total Common Stock Paid-in Accumulated Stockholders Shares Amount Capital Deficit Deficit Balances, January31, 2010 (reflecting pro-rata share adjustmentand post split reverse merger adjustment) $ $ $ ) $ ) Shares issued for private placement - Stock purchase options granted April 30, 2010 - - Net loss - - - ) ) Balances, June 30, 2010 (unaudited) $ $ $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 6 Solar Park Initiatives, Inc. (f/k/a Critical Digital Data, Inc.) (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Five Months Ended June 30, 2010 For the period from September 25, 2009 (Inception) through June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Stock based compensation - Options granted in April, 2010 Changes in operating assets and liabilities: Prepaid expenses and other current assets - - Accounts payable Due to related party Wages payable Accrued expenses ) Net cash used by operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from private placements Proceeds from note payable -related party - Principal payments on notes payable - related party - ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) 58 Cash and cash equivalents at beginning of period - CASH AND CASH EQUIVALENTS AT END OF PERIOD $
